In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-13-0031-CR
                           ________________________
                                       
                           BRYAN RAY ROE, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE
                                       

                                       
                    On Appeal from the 52nd District Court
                             Coryell County, Texas
     Trial Court No. FISC-12-21158, Honorable Trent D. Farrell, Presiding 

                                       
                                 March 4, 2013
                                       
                              MEMORANDUM OPINION
                                       
               Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
                                       
	Pending before the court is the State's motion to dismiss the appeal.  Dismissal is required because the conviction was the result of a plea bargain, the sentence fell within the range of punishment recommended under the agreement, and appellant waived his right to appeal as part of the bargain.  Because the appellant, as represented by his legal counsel, does not oppose the motion, we grant it.
	The appeal is dismissed.
							Per Curiam
Do not publish.